DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jovan N. Jovanovic (Reg. No. 40,039) on 18 April 2022.

The application has been amended as follows: 

The Claims:
6. (Currently Amended) The apparatus of claim 5, wherein the first nut is one of a roller screw nut and a ball screw nut.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-9, 11, and 12, Blank et al. (U. S. Patent No. 10,067,077 B2) disclosed an apparatus that comprises:
a base plate (34);
a first fixed post (30) coupled to the base plate at one side thereof;
a second fixed post (30) coupled to the base plate at the one side thereof;
a first test sample grip (12) to grip a test sample at a first end thereof; and
a second test sample grip (18) to grip the test sample at a second end thereof.
However, the prior art failed to disclose or fairly suggested an apparatus as claimed.

With respect to claim 10, Watanabe et al. (U. S. Patent No. 9,234,855 B2) disclosed a scanning system that comprises:
a temperature chamber (6),
wherein the temperature chamber at least one of heating and cooling the test sample during the testing of the test sample (column 3, lines 32-43).
However, the prior art failed to disclose or fairly suggested that the scanning system further comprises:
an apparatus of claim 1,
wherein the apparatus is disposed within the temperature chamber during testing of the test sample.

With respect to claims 13 and 14, Watanabe et al. (U. S. Patent No. 9,234,855 B2) disclosed a scanning system that comprises:
a source (2); and
a detector (4).
However, the prior art failed to disclose or fairly suggested that the scanning system further comprises:
an apparatus of claim 1,
wherein the first actuator and the third actuators are configured to rotate in a coordination to rotate the test sample for an analysis of the test sample without an obstruction by the first fixed post and the second fixed post.

With respect to claims 15-21, the prior art failed to disclose or fairly suggested a method as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 31 January 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
 Applicant’s amendments filed 31 January 2022 with respect to claims 1-14 have been fully considered.  The objections of claims 1-14 have been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claims 2 and 12 have been fully considered.  The objection of claims 2 and 12 has been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claim 3 have been fully considered.  The objection of claim 3 has been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claim 4 have been fully considered.  The objection of claim 4 has been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claims 5-7 have been fully considered.  The objections of claims 5-7 have been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claim 7 have been fully considered.  The objection of claim 7 has been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claim 12 have been fully considered.  The objection of claim 12 has been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claims 13 and 14 have been fully considered.  The objections of claims 13 and 14 have been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claim 14 have been fully considered.  The objection of claim 14 has been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claims 15-20 have been fully considered.  The objections of claims 15-20 have been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claims 17 and 18 have been fully considered.  The objection of claims 17 and 18 has been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claim 18 have been fully considered.  The objections of claim 18 have been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claim 19 have been fully considered.  The objections of claim 19 have been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claim 20 have been fully considered.  The objections of claim 20 have been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claim 21 have been fully considered.  The objections of claim 21 have been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claims 5-7, 10, 12-14, and 18 have been fully considered.  The rejection of claims 5-7, 10, 12-14, and 18 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 31 January 2022 with respect to claim 10 have been fully considered.  The rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Salamon et al. (U. S. Patent No. 11,262,318 B2) disclosed an adaption for a turntable of a CT system.
Wuestenbecker (U. S. Patent No. 10,801,972 B2) disclosed a wobble compensation for computed-tomography applications.
Watanabe et al. (U. S. Patent No. 10,393,678 B2) disclosed an X-ray device and a manufacturing method of a structure.
Li et al. (U. S. Patent No. 10,234,407 B2) disclosed an enhanced interventional CT imaging of cracks in rocks during hydraulic testing.
Blank et al. (U. S. Patent No. 10,067,077 B2) disclosed a rotational and axial-motion system and methods.
Watanabe (U. S. Patent No. 9,234,855 B2) disclosed an apparatus, an X-ray irradiation method, and a structure-manufacturing method.
Ichinose et al. (U. S. Patent No. 5,463,667 A) disclosed an inspection method for soldering joints using X-ray imaging and an apparatus therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884